Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of July 28, 2008 between NeedleTech Products, Inc., a Massachusetts corporation (the “Company”), and Russell Small (the “Employee”). INTRODUCTION The Company and the Employee desire to enter into an employment agreement embodying the terms and conditions of the Employee’s employment, effective as of, and contingent upon, the closing of the purchase and sale transaction contemplated by the Stock Purchase Agreement dated as of July 16, 2008 with respect to NeedleTech Products, Inc., by and among Theragenics Corporation, Ronald Routhier, Richard Routhier, Russell Small, and Rockland Trust Company as special fiduciary and trustee of the NeedleTech Products, Inc. Employee Stock Ownership Plan. NOW, THEREFORE, the parties agree as follows: 1.Definitions (a)“Affiliate” means any person, firm, corporation, partnership, association or entity that, directly or indirectly or through one or more intermediaries, controls, is controlled by or is under common control with the Company. For these purposes, “control” shall mean the direct or indirect ownership of equity securities of the applicable entity possessing the right to more than fifty percent (50%) of the combined ordinary voting power of the outstanding voting equity securities of such entity. (b)“Applicable Period” means the period of the Employee’s employment hereunder and for two (2) years after termination of employment. (c)“Area” means the
